DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7, 9, 13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
All of the aforementioned claims, contain the language of ‘state space’ either being proceeded by ‘first’, ‘second’, or ‘third’ to specify which ‘state space’ the Applicant was referring to. However, throughout the claims and the specification it is unclear to the examiner to what ‘state space’ refers to specifically. Is it referring to a target region for imaging? Is it 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Both Claims 7 and 20 disclose that the third state space is filled up to and including 50 percent at a maximum. However, it is unknown to what the ‘maximum’ is referring to. Is the ‘maximum’ infinite? Is it 100 percent? Or is it already at the ‘maximum’ at 50 percent? In paragraph [0068] of the Applicant’s specification, it is disclosed that the patient couch can be moved back and forth a number of times through a maximum field of view of the medical imaging modality during the acquisition of the medical measurement data. Throughout the Applicant’s Specification, ‘maximum’ is used as describing a maximum field of view of the imaging modality or that the third state space is filled up to and including 50 percent at a maximum. Neither, use of a ‘maximum’ clarify the Applicant’s interpretation of the word, and in view of the claims, it is unclear whether 50 percent is the maximum, or the range that maximum pertains to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites that ‘A non-transitory computer program product comprising a computer program including program code segments, loadable into a computing unit, to perform the method of claim 1 when the program code segments are executed by the computing unit’. This claim discloses a computer program 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9, 10, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guckenberger et al. (EP 3412208 A1), (hereinafter “Guckenberger”). 
Regarding claim 1, Guckenberger teaches of a method for providing a medical image of a patient, comprising: (Para. [0001] & fig. 1, the invention relates to a method for providing a medical image of a patient recorded by means of a computer tomograph)
acquiring medical measurement data of the patient, the medical measurement data including a set of multiple sampled state combinations,
wherein a first state space includes first physiological states of the patient, wherein a second state space includes second physiological states of the patient (Para. [0003], first physiological conditions according to a respiration of the patient, and second physiological conditions according to a contrast agent accumulation in the patient, say the first physiological states and the second physiological states have projection data can be detected sequentially not simultaneously) and wherein the first state space and the second state space together span a third state space (Para. [0040] & Fig.1 method step S102, wherein the first measuring range and the second measuring range overlap at least partially), 
wherein each of the multiple sampled state combinations, of the set of multiple sampled state combinations, includes a state from the first state space and a state from the second state space (Para. [0031], the reference image and the breath-correlated image have an anatomy of the patient that is also present in the functional image; Para. 
wherein the third state space includes the set of multiple sampled state combinations (Para. [0040] & Fig.1 method step S102, wherein the first measuring range and the second measuring range overlap at least partially);
generating a medical image of the patient using the medical measurement data acquired (Para. [0006] acquisition of first projection data of a first measurement area by means of CT, with at least one breath-correlated image of the patient, acquisition of second projection data of a second measurement area by means of the CT, with at least one functional image being reconstructed from the second projection data), the medical image including a further state combination, 
wherein the further state combination includes a state from the first state space and a state from the second state space,
wherein the third state space includes the further state combination, and
wherein the further state combination lies within the third state space outside the set of multiple sampled state combinations (Para. [0014], the deformation field maps a change between two registration images—one breath-correlated image and a reference image or the functional image; Para. [0019], combining comprises offsetting the deformed function image of the patient with the breath-correlated image of the patient and  may be performed in such a way that the medical image comprises a medical image data set—meaning that the medical image data set has the separate images and the combined medical image); and

Regarding claim 2, Guckenberger teaches the method of claim 1, as set forth above, wherein the generating of the medical image of the patient includes using the medical measurement data in such a way that the further state combination and a state combination from the set of multiple sampled state combinations include at least one of a same state from the first state space and a same state from the second state space (Para [0018], the deformation model is determined for first registration images and is applied to second registration images wherein these images typically have at least one breath-correlated image in common; Para. [0031], the reference image and the breath-correlated image have an anatomy of the patient that is also present in the functional image; Para. [0040] & Fig.1 method step S102, wherein the first measuring range and the second measuring range overlap at least partially). 
Regarding claim 5, Guckenberger teaches the method of claim 1, as set forth above, wherein the first physiological states and the second physiological states are selected from:
multiple respiratory states of breathing of the patient (Para. [0009], the respiration of the patient can be determined by a physiological sensor system during the first imaging measurement sequence, said system may include a breathing belt and/or a camera to determine several respiratory states. The multiple breath states are typically cyclic and account for the conditions of inhalation, mid-respiration, and exhalation.)

multiple cardiovascular states of a heart of the patient (Para. [0012]), 
multiple morphological states of a tumor of the patient (Para. [0014]), 
multiple functional states of an organ of the patient (Para. [0012]), 
and multiple joint states of an extremity of the patient (Figure 2).
Regarding claim 6, Guckenberger teaches the method of claim 5, as set forth above, wherein the first state space includes the multiple respiratory states of the breathing of the patient and wherein the second state space includes the multiple contrast agent states of the contrast agent accumulation in the patient (Para. [0003], the first physiological conditions are according to a respiration of the patient, and second physiological conditions are according to a contrast agent accumulation in the patient). 
Regarding claim 7, Guckenberger teaches the method of claim 1, as set forth above, wherein the set of multiple sampled state combinations fills the third state space by up to and including 50 percent at a maximum (Para. [0012], the first measurement range and/or the second measurement range are larger than a maximum field of view of the medical imaging modality—as a maximum field of view of the CT scanner. And intersection between the first 
Regarding claim 9, Guckenberger teaches the method of claim 1, as set forth above, wherein the generating includes generating multiple medical images of the patient using the medical measurement data, wherein the multiple medical images include a set of multiple further state combinations, wherein each of the multiple further state combinations includes a state from the first state space and a state from the second state space, wherein the third state space includes the set of multiple further state combinations, and wherein the set of multiple further state combinations lies within the third state space outside the set of multiple sampled state combinations (Para. [0019], at least one functional image and at least one breath-correlated image are contained in a single medical image data set, but typically as separate images. The medical image data set has the separate images and a combined medical image).
Regarding claim 10, Guckenberger teaches the method of claim 1, as set forth above, wherein the generating of the medical image comprises: determining a deformation field using the medical measurement data, wherein the further state combination is used as an input parameter during the determination, wherein the deformation field is determined in pairs for at least one of each of the set of multiple sampled state combinations and for an interpolated state combination from the set of multiple sampled state combinations, and applying the deformation field determined to the medical measurement data (Para. [0006], registering a reference image with at least one respiratory correlated image of the patient, wherein the 
Regarding claim 13, Guckenberger teaches of a system for providing a medical image of a patient, comprising
a computing unit, wherein the computing unit is embodied for performing (Para. [0032] & fig. 2, the computed tomography system according to the invention for prodiving a medical image of a patient that has the computed tomograph, and a computing unit)
acquiring medical measurement data of the patient, the medical measurement data including a set of multiple sampled state combinations,
wherein a first state space includes first physiological states of the patient, wherein a second state space includes second physiological states of the patient (Para. [0003], first physiological conditions according to a respiration of the patient, and second physiological conditions according to a contrast agent accumulation in the patient, say the first physioligical states and the second physiological states have projection data can be detected sequentially not simultaneously) and wherein the first state space and the second state space together span a third state space (Para. [0040] & Fig.1 method step S102, wherein the first measuring range and the second measuring range overlap at least partially), 
wherein each of the multiple sampled state combinations, of the set of multiple sampled state combinations, includes a state from the first state space and a state from the second state space (Para. [0031], the reference image and the breath-correlated image have an anatomy of the patient that is also present in the functional image; Para. 
wherein the third state space includes the set of multiple sampled state combinations (Para. [0040] & Fig.1 method step S102, wherein the first measuring range and the second measuring range overlap at least partially);
generating a medical image of the patient using the medical measurement data acquired (Para. [0006] acquisition of first projection data of a first measurement area by means of CT, with at least one breath-correlated image of the patient, acquisition of second projection data of a second measurement area by means of the CT, with at least one functional image being reconstructed from the second projection data), the medical image including a further state combination, 
wherein the further state combination includes a state from the first state space and a state from the second state space,
wherein the third state space includes the further state combination, and
wherein the further state combination lies within the third state space outside the set of multiple sampled state combinations (Para. [0014], the deformation field maps a change between two registration images—one breath-correlated image and a reference image or the functional image; Para. [0019], combining comprises offsetting the deformed function image of the patient with the breath-correlated image of the patient and  may be performed in such a way that the medical image comprises a medical image data set—meaning that the medical image data set has the separate images and the combined medical image); and

Regarding claim 14, Guckenberger teaches the system of claim 13, as set forth above, further comprising a computed tomography system, embodied for the acquiring of the medical measurement data of the patient (Para. [0001], the invention relates to a method for providing a medical image of a patient recorded by means of a computer tomograph; Para. [0006], acquiring first projection data of a first measuring range by means of the computer tomography, wherein at least one respiration-correlated image of the patient is reconstructed). 
Regarding claim 15, Guckenberger teaches of a non-transitory computer program product comprising a computer program including program code segments, loadable into a computing unit, to perform the method of claim 1 when the program code segments are executed by the computing unit (Para. [0009], the respiration of the patient by means of an image recognition algorithm can be determined from the respiration-correlated image, [0034] the computer program product accoreding to the invention has a program code means which can be loaded in order to carry out a method according to the invention for providing a medical image of the patient). 
Regarding claim 18, Guckenberger teaches the method of claim 2, as set forth above, wherein the first physiological states and the second physiological states are selected from:
multiple respiratory states of breathing of the patient (Para. [0009], the respiration of the patient can be determined by a physiological sensor system during the 
multiple contrast agent states of a contrast agent accumulation in the patient (Para. [0010], a plurality of states of the functional process, multiple contrast agent states become visible through injection of the contrast agent bolus into the patient. The multiple contrast agent states have the states no contrast enhancement, increasing contrast enhancement, maximum contrast enhancement, and/or decreasing contrast enhancement.), 
multiple cardiovascular states of a heart of the patient, 
multiple morphological states of a tumor of the patient, 
multiple functional states of an organ of the patient, 
and multiple joint states of an extremity of the patient.
Regarding claim 19, Guckenberger teaches the method of claim 18, as set forth above, wherein the first state space includes the multiple respiratory states of the breathing of the patient and wherein the second state space includes the multiple contrast agent states of the contrast agent accumulation in the patient (Para. [0003], the first physiological conditions are according to a respiration of the patient, and second physiological conditions are according to a contrast aagent accumulation in the patient).
Regarding claim 20, Guckenberger teaches the method of claim 2, as set forth above, wherein the set of multiple sampled state combinations fills the third state space by up to and including 50 percent at a maximum (Para. [0012], the first measurement range and/or the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guckenberger et al. (EP 3412208 A1), (hereinafter “Guckenberger”) in view of Lothert (US 20070270689 A1), (hereinafter “Lothert”).
Note: Attached German to English machine translation with be referenced to in the rejections below. 
Regarding claim 3, Guckenberger teaches the method of claim 1, as set forth above, wherein the acquiring of medical measurement data (Guckenberger Para. [0003], the first physioligical states and the second physiological states have projection data can be detected sequentially not simultaneously). However, Guckenberger does not disclose the continuing to acquire the medical measurement data until it includes at least one of each state from the first and second state spaces once.  
In the same field of endeavor, in regards of claim 3, Lothert teaches the acquiring of medical measurement data continues to occur until at least one of each state from both the first and second state spaces must be included at least once (Lothert Para. [0026], method step 210 has the PC continuously monitoring the respiratory signals received and commands to output a respiratory gating signal when the monitored respiratory signal reaches a present phase of respiration which refers to a specific stage during the respiratory cycle. A single phase may be used, such as a phase corresponding to maximum inspiration or expiration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Lothert to acquire data until the data set includes one of each state from both state spaces. Lothert’s current design has continuous monitoring until a specific phase is reached, however a modification to this method step to include each specific phase reached would allow for data correlating to each phase of respiration. It would then be obvious to one of ordinary skill in the art to apply the above, modified feature taught by Lothert to the method according to Guckenberger, resulting in Guckenberger’s method to incorporate capturing at least one of each state from the first state space and the second state space. The motivation to make such a modification would be 
Regarding claim 4, Guckenberger teaches the method of claim 1, as set forth above, wherein the acquiring of medical measurement data (Guckenberger Para. [0003], the first physioligical states and the second physiological states have projection data can be detected sequentially not simultaneously). However, Guckenberger does not disclose the continuing to acquire the medical measurement data until it includes at least one of each state from the first and second state spaces once.  
In the same field of endeavor, in regards of claim 4, Lothert teaches the acquiring of medical measurement data continues to occur the medical measurement data includes each state from the first state space and each state from the second state space (Lothert Para. [0026], method step 210 has the PC continuously monitoring the respiratory signals received and commands to output a respiratory gating signal when the monitored respiratory signal reaches a present phase of respiration which refers to a specific stage during the respiratory cycle. More than one phase may be used to trigger the 3D data set.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Lothert to acquire data until the data set includes one of each state from both state spaces. Lothert’s current design has continuous monitoring until more than one phase is collected, however a modification to this method step to include each specific phase reached would allow for data correlating to 
Regarding claim 16, Guckenberger teaches the method of claim 1, as set forth above, wherein the acquiring of medical measurement data (Guckenberger Para. [0003], the first physioligical states and the second physiological states have projection data can be detected sequentially not simultaneously). However, Guckenberger does not disclose the continuing to acquire the medical measurement data until it includes at least one of each state from the first and second state spaces once.  
In the same field of endeavor, in regards of claim 16, Lothert teaches the acquiring of medical measurement data continues to occur until at least one of each state from both the first and second state spaces must be included at least once (Lothert Para. [0026], method step 210 has the PC continuously monitoring the respiratory signals received and commands to output a respiratory gating signal when the monitored respiratory signal reaches a present phase of respiration which refers to a specific stage during the respiratory cycle. A single phase may be used, such as a phase corresponding to maximum inspiration or expiration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Lothert to acquire data until the data set includes one of each state from both state spaces. Lothert’s current design has continuous monitoring until a specific phase is reached, however a modification to this 
Regarding claim 17, Guckenberger teaches the method of claim 1, as set forth above, wherein the acquiring of medical measurement data (Guckenberger Para. [0003], the first physioligical states and the second physiological states have projection data can be detected sequentially not simultaneously). However, Guckenberger does not disclose the continuing to acquire the medical measurement data until it includes at least one of each state from the first and second state spaces once.  
In the same field of endeavor, in regards of claim 17, Lothert teaches the acquiring of medical measurement data continues to occur the medical measurement data includes each state from the first state space and each state from the second state space (Lothert Para. [0026], method step 210 has the PC continuously monitoring the respiratory signals received and commands to output a respiratory gating signal when the monitored respiratory signal reaches a present phase of respiration which refers to a specific stage during the respiratory cycle. More than one phase may be used to trigger the 3D data set.).
. 
Claims 8, 11, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guckenberger et al. (EP 3412208 A1), (hereinafter “Guckenberger”) in view of Kirsch (US 20080103386 A1), (hereinafter “Kirsch-386”).
Note: Attached German to English machine translation with be referenced to in the rejections below. 
Regarding claim 8, Guckenberger teaches the method of claim 1, as set forth above, wherein reconstruction means are applied to the medical measurement data in order to generate an image (Guckenberger Para. [0001] & fig. 1, the invention relates to a method for providing a medical image of a patient recorded by means of a computer tomograph). However, Guckenberger does not disclose the specifics of multiple image data templates being reconstructed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Kirsch-386 to reconstruct multiple image data templates using the medical measurement data to generate a medical image. Kirsch-513’s current design has the capability of merging the first data set and the second data set to generate an image. It would then be obvious to one of ordinary skill in the art to apply the above feature taught by Kirsch-386 to the method according to Guckenberger, resulting in Guckenberger’s method to incorporate reconstruction means applied to the collected data. The motivation to make such a modification would be to allow for the generation of image with the combined data of the various respiratory states and the various states of contrast agent accumulation in the patient for a more encompassing view of the internal state of the patient
Regarding claim 11, Guckenberger teaches the method of claim 10, as set forth above, wherein analysis is performed on the collected medical measurement data, specifically modeling data and registering it (Guckenberger Para. [0006], registering a reference image with at least one respiratory correlated image of the patient, wherein the reference image corresponds to at least one functional image of the patient whereby a deformation model is generated and applied to at least one functional image of the patient, a deformation model being generated and applying the deformation model the functional image of the patient). However, Guckenberger does not disclose specific forms of modeling.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Kirsch-386 to determine the deformation field by modeling and registering the medical measurement data. Kirsch-386’s current design utilizes Fourier transformation on the data. It would then be obvious to one of ordinary skill in the art to apply the above, feature taught by Kirsch-386 to the method according to Guckenberger, resulting in Guckenberger’s method to incorporate the Fourier transformation to the analysis. The motivation to make such a modification would be to decomposes functions depending on space into functions depending on spatial frequency thus allowing for reconstructing a medical image of the patient from the medical measurement data. 
Regarding claim 12, Guckenberger teaches the method of claim 10, as set forth above, wherein the generating of the medical image comprises: subdividing the medical measurement data and applying various weightings to the different sets of data (Guckenberger Para. [0008], images reconstructed from the first projection data or from the second projection data by 
In the same field of endeavor, in regards of claim 12, Kirsch-386 teaches wherein the generating of the medical image comprises: subdividing the medical measurement data into a low-frequency measurement data portion and a high-frequency measurement data portion following the applying of the deformation field, and combining the low-frequency measurement data portion and the high-frequency measurement data portion with different weightings, thereby generating the medical image (Kirsch-386 Para. [0016], ‘the image generated with the first data set exhibit a relatively low spatial resolution since only low-frequency spatial frequencies have been sampled…in the second data set only high spatial frequencies are present’, [0019], ‘the merging of the first data set and the second data set can occur both in k-space before a Fourier transformation and in 3D space after a Fourier transformation of respective data sets, and is advantageously implemented automatically so that no interaction by a user is necessary’).

Regarding claim 21, Guckenberger teaches the method of claim 2, as set forth above, wherein reconstruction means are applied to the medical measurement data in order to generate an image (Guckenberger Para. [0001] & fig. 1, the invention relates to a method for providing a medical image of a patient recorded by means of a computer tomograph). 
In the same field of endeavor, in regards of claim 21, Kirsch-386 teaches in paragraph [0012] of generating the image by merging the first data set and the second data set. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Kirsch-386 to reconstruct multiple image data templates using the medical measurement data to generate a medical image. Kirsch-513’s current design has the capability of merging the first data set and the second data set to generate an image. It would then be obvious to one of ordinary skill in the art to apply the above feature taught by Kirsch-386 to the method according to Guckenberger, resulting in Guckenberger’s method to incorporate reconstruction means applied to the collected data. The motivation to make such a modification would be to allow for the generation of image with the combined data of the various respiratory states and the various states of contrast agent accumulation in the patient for a more encompassing view of the internal state of the patient
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C RIEDY whose telephone number is (571)272-1431.  The examiner can normally be reached on Mon - Fri 6:30am - 4:30pm (11am - 1pm flexed out).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA C RIEDY/             Examiner, Art Unit 3793                                                                                                                                                                                           
/CHRISTOPHER KOHARSKI/             Supervisory Patent Examiner, Art Unit 3792